DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-23, 25-27, 31, 33-35 and 38-41 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 21 and 40, they recite, among other features, “a support provided between the circuit board and the touch panel, the support including:
a convex part protruding towards at least one side; and
a mounting hole penetrating the convex part; and
a conductive medium provided at the support and between the key area and the sensing electrode, the conductive medium including a conductive layer provided at an inner wall of the mounting hole”.
The Prior Art discloses a touch panel with a key area on the touch panel, a circuit board behind the touch panel with a sensing electrode and a conductive medium between the touch panel and circuit board.  The Prior Art does not disclose a support provided between the circuit board and the touch panel, the support including: a convex part protruding towards at least one side; and a mounting hole penetrating the convex part; and a conductive medium provided at the support and between the key area and the sensing electrode, the conductive medium including a conductive layer provided at an inner wall of the mounting hole.

In regards to claim 41, it recites, among other features, “a conductive medium provided between the key area and the sensing electrode, the conductive medium being at a rear side of the touch panel or embedded inside the touch panel, and the conductive medium including a conductive layer provided at the rear side of the touch panel;
wherein the touch key structure further includes:
a pillar protruding on the rear side of the touch panel, the conductive layer being provided on at least one of an outer side or a rear end surface of the pillar; or
a cylindrical body with an opening towards the circuit board and protruding on the rear side of the touch panel, the conductive layer being provided on at least one of an inner side, an outer side, or a rear end surface of the cylindrical body”.
The Prior Art discloses a touch panel with a key area on the touch panel, a circuit board behind the touch panel with a sensing electrode and a conductive medium between the touch panel and circuit board.  The Prior Art does not disclose a conductive medium provided between the key area and the sensing electrode, the conductive medium being at a rear side of the touch panel or embedded inside the touch panel, and the conductive medium including a conductive layer provided at the rear side of the touch panel; wherein the touch key structure further includes: a pillar protruding on the rear side of the touch panel, the conductive layer being provided on at least one of an outer side or a rear end surface of the pillar; or a cylindrical body with an opening towards the circuit board and protruding on the rear side of the touch panel, the conductive layer being provided on at least one of an inner side, an outer side, or a rear end surface of the cylindrical body.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Pervan whose telephone number is (571)272-0910. The examiner can normally be reached Mon - Fri between 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 



/MICHAEL PERVAN/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        March 18, 2022